EXHIBIT 10.2

 

Purchase Contract

 

Party A: ACRO BIOMEDICAL CO., LTD.

 

Address: 2175 Visionary Way, Suite 1160, Fishers, IN 46038, U.S.A.

 

Party B: Aublog Inc.

 

Address: SF., No.2, Ln.7, Baogao Rd., Xindian Dist., New Taipei City, Taiwan,
R.O.C.

 



1. Whereas Party A purchases Cordycepin (hereinafter referred to as the Product)
from Party B, the specifications and price of the Product are specified in the
Appendix.

 

 

2. Party A shall purchase 3,500g of the Product, with USD$117 CIF Hong Kong per
gram subject to the Purchase Contract. Moreover, Party A shall also purchase 110
kg relevant ingredient, i.e. cordyceps powder, with USD$ 450 CIF Hong Kong per
kilogram and a total amount USD$ 459,000; Party A shall pay in installments and
Party B must complete the shipment within 15 days after the receipt of payments.

 

 

3. The transaction of the Product shall be subject to confirmation by both
parties after the issuing of Proforma Invoice by Party B.

 

 

4. If there is no objection within 15 days after receiving the goods, Party A
shall be regarded as the completion of the inspection. If any, the objection
shall be based on the report of SGS, American standard inspection corporation.
the inspection contents include the safety indexes of heavy metal-free,
pesticide-free and microbial contamination-free. The concentration inspection
shall be subject to the inspection standard proposed by SGS. In the event of any
disputes, the third-party company as a notary agreed upon by both parties shall
verify them.



 



 

 1


   



 



5. Party B shall provide Party A with professional assistance when Party A
develops relevant health-care products based on the Product.

 

 

6. With respect to the packaging and storing method of the Product, Party A
shall not change the packaging and storing container of the Product provided by
Party B and shall comply with the requirements regulated by Party B in terms of
storing environment. Any product quality changes arising out of that shall be
solely responsible by Party A. The storing methods are specified in the
Specifications by Party B.

 

 

7. The parties agree to engage in a lawsuit and mediate in judiciary authorities
in Hong Kong; If there is any omission or supplement in the transaction, the
meeting memos shall constitute the supplementary documents agreed upon by the
parties.

 

 

8. The Contract is in quadruplicate, Party A shall hold one and Party B shall
hold one.



 

Party A: ACRO BIOMEDICAL CO., LTD.

 

Signature of Representative:

 

/s/ Pao-Chi Chu

 

Date: Aug. 23, 2017

 

Party B: Aublog Inc.

 

Signature of Representative:

 

/s/ Chien Chung Ting

 

Date: Aug. 23, 2017

 

 



 2



 